Mollison, Judge:
The above-entitled appeal for reappraisement, relating to leather gloves imported from Japan, has been submitted for decision upon stipulation of counsel for the parties.
On the agreed facts, I find export value, as defined in section 402 (d) of the Tariff Act of 1930 to be the proper basis for the determination of the value of the items marked and appraised as described on the attached schedule, and that such value, as to such items, is as shown on said schedule.
Judgment will issue accordingly.
*590Schedule
Entry No. WHB 48217 market value or
Reappraisement R58/18930-07069 price in TJ.S.
Item dollars per doz.
Items marked A and appraised at $9.00 per doz_$8. 00
Items marked B and appraised at $6.40 per doz_$5. 75
Items marked C and appraised at $5.50 per doz_$5.00